DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on June 19, 2022, has been entered and acknowledged by the Examiner. 
	Claims 1-29 are pending in the instant application.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to light source illuminates said lens and sends light through said lens unit beyond the drinking vessel; means for maintaining the lens unit in position inside said cavity whereby said lens unit can also be removed from said aperture, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-9, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 10, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 10, and specifically comprising the limitation directed to a transparent of translucent lens conformed to fit into said at least one aperture of said outer non- transparent sidewall and capable of transmitting light; and a light source located in a base of said drinking vessel whereby said light source transmits light upwards through a void between the outer non-transparent sidewall and the inner vessel, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 11-15, the claims are allowable for the reasons given in claim 10 because of their dependency status from claim 10.
Regarding claim 16, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation directed to a light source located in a base of said drinking vessel whereby said light source transmits light upwards through a void between the outer non-transparent sidewall and the inner vessel such that the light passes through said transparent frame and passes through and illuminates said transparent or translucent lens; and means for maintaining the lens in position inside of said aperture during use and whereby said lens can also be removed from said aperture at a user's discretion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 17-23, the claims are allowable for the reasons given in claim 16 because of their dependency status from claim 16.
Regarding claim 24, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 24, and specifically comprising the limitation directed to an opaque inner plate located behind the front lens plate; a circuit board connectable to a battery and a light source; a switch located on the lens unit; an indicia located on the front lens plate; and means for attachment and removal of the lens unit inside an aperture in a drinking vessel whereby said aperture is formed into an outer sidewall of a drinking vessel, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 25-29, the claims are allowable for the reasons given in claim 24 because of their dependency status from claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-7, filed December 10 , 2021, with respect to the O’Neal reference not qualifying as prior art have been fully considered and are persuasive.  The rejection of claims 1, 10, 16 and 24 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879